Citation Nr: 0110328	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-42 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

These matters came to the Board of Veterans' Appeals (Board) 
from a May 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim for an increased rating for 
bilateral pes planus, and determined that the claim of 
entitlement to service connection for a bilateral knee 
condition was not well-grounded.  VA received the veteran's 
notice of disagreement in August 1996.  A statement of the 
case which addressed the issue of service connection for a 
bilateral knee disability was issued in August 1996, and the 
veteran filed a substantive appeal that October.  A statement 
of the case which addressed the matter of an increased rating 
was issued in May 1997, and a substantive appeal was filed 
that September.  

The veteran made a request for a hearing before a traveling 
member of the Board.  In lieu of an in-person hearing, the 
veteran accepted a videoconference.  See letter of agreement 
dated in January 2001 and received in February 2001.  In 
February 2001, the veteran testified at a videoconference 
hearing conducted by the undersigned.  


REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

As noted in the Introduction, the RO denied the claim of 
service connection for a bilateral knee disability on the 
basis that the claim was not well grounded.  As discussed 
above, the statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Here, the evidence is insufficient to decide the issues on 
appeal with any certainty.  The most recent VA examination, 
which addressed both matters on appeal, was conducted in 
March 1998.  This examination was conducted the same month in 
which the veteran had underwent surgery on his foot, and his 
right foot was in a cast.  Also, the examiner indicated in 
the report that the claims folder was not available for 
review.  These particular problems with this examination were 
referred to in an July 1999 memorandum associated with the 
claims folder.  At this point, the disability picture is not 
clear, therefore an examination is in order.  Under 
appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the bilateral knee claim, according to a 
handwritten notation on the memorandum, there is an addendum 
to the report which answers the question about the knees.  A 
review of the March 1998 report does include an addendum with 
regard to that issue, but it is not clear if the examiner had 
the opportunity to review the medical reports associated with 
the claims folder.  

Additionally, the medical reports of record do not offer a 
clear picture of the bilateral knee disability.  The service 
medical records are negative regarding injuries, complaints, 
or diagnoses involving the knees.  The post-service records 
include x-ray evidence of degenerative changes for both 
knees.  Therefore, there is evidence that a bilateral knee 
problem developed subsequent to the service-connected pes 
planus.  However, the record includes medical opinions which 
contradict each other with regard to the cause of the knee 
problems.  

VA examination reports of March 1997 and March 1998 reflect 
the opinions of several VA examiners who determined that the 
knees and pes planus conditions are not related.  In an 
August 1997 report, the veteran's private physician, William 
Mallon, M.D., opined that the right knee pain is related to 
the pes planus.  He based this on the amount of pes planus 
and discomfort associated with the condition.  However, Dr. 
Mallon did find that the left knee pain was not related to 
the pes planus.  

Under the provisions of 38 C.F.R. § 3.310 (2000), service 
connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Judicial interpretation of the matter of 
secondary service connection, embodied in 38 C.F.R. § 3.310, 
requires consideration of whether or not a service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  These considerations 
require development of the medical record, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  Furthermore, under the new law, a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the new law, which includes an examination.

The Board points out that pertinent VA and non-VA records 
should be secured and associated with the claims folder.  
Under Section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A(b)), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Since VA records must be obtained in this case, the 
Board points out that with regard to records from a Federal 
department or agency, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, the efforts to obtain the any VA or other 
government agency records, if they are ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law to be codified at 38 U.S.C. § 5103A(b)(2).  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
bilateral pes planus and a bilateral knee 
condition since his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
bilateral pes planus.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the affected 
areas.  All findings should be reported.  
The orthopedic examiner should also be 
asked to determine whether the feet 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over a period of time.  The examiner 
should also record any objective displays 
of pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  To 
this end, the examiner should indicate 
whether there is:

Objective evidence of marked 
deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated; indication of swelling 
on use, characteristic callosities; 
weight bearing line over or medial 
to great toe; inward bowing of the 
tendo achillis; or pain on 
manipulation and use of the feet.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his bilateral knee 
condition, particularly the degenerative 
joint disease.  It is imperative that the 
examiner review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
indicate the date of onset of the 
bilateral knee disability.  The examiner 
is requested to review the record and to 
state whether it is at least as likely as 
not that the bilateral knee disability is 
the result of, or was increased by, the 
service-connected bilateral pes planus.  
The examiner is requested to indicate the 
clinical basis for his or her opinion.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The examination report should be typed. 

4.  In the event that the veteran does 
not report for any ordered examination, 
without a showing of good cause, 
consideration should be given to the 
provisions of 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The RO should adjudicate the claim 
of service connection for a bilateral 
knee condition, including consideration 
of the matter of whether the claimed 
disability increased in severity as a 
result of his service-connected 
bilateral pes planus pursuant to Allen 
v. Brown, 7 Vet. App. 439 (1995).  

7.  The RO should adjudicate the claim 
of an increased rating for bilateral pes 
planus in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(2000).  

8.  If the determinations remain adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


